               Case 1:20-cv-04340-GBD-RWL Document 6 Filed 07/07/20 Page 1 of 2



                                         U NITED S TATES D ISTRICT C OURT
                                       S OUTHERN D ISTRICT OF N EW Y ORK


                   Abraham Gross
      (full name of the plaintiff or petitioner applying (each person
      must submit a separate application))
                                                                        20           CV 4340 (CM)              (      ) (           )
                                 -against-                              (Provide docket number, if available; if filing this with
                                                                        your complaint, you will not yet have a docket number.)

  THE CITY OF NEW YORK, LOUISE CARROLL, ANNA-MARIE HENDRICKSON, MARAGERET BROWN, BABBA HALM,
VICTOR HERNANDEZ, SHATARA PELL, EDWIN LUGO, NIDIA DORMI, GABRIEL MOMBRUN, HAROLD WEINBERG, NICK
LUNDGREN, SAMANTHA SCHONFELD, JAMES E. JOHNSON, HELEN ROSENTHAL, BREAKING GROUND, JEANNE-MARIE
  WILLIAMS, BRENDA ROSEN, TERRESA PALMIERI, VANESSA CUCURULO, STEPHANIE LABARTA and TRAVIS FONG.

      (full name(s) of the defendant(s)/respondent(s))


              APPLICATION TO PROCEED WITHOUT PREPAYING FEES OR COSTS
      I am a plaintiff/petitioner in this case and declare that I am unable to pay the costs of these proceedings
      and I believe that I am entitled to the relief requested in this action. In support of this application to
      proceed in forma pauperis (IFP) (without prepaying fees or costs), I declare that the responses below are
      true:

      1.   Are you incarcerated?                            Yes                 No     (If “No,” go to Question 2.)
           I am being held at:

           Do you receive any payment from this institution?                 Yes            No
           Monthly amount:
           If I am a prisoner, see 28 U.S.C. § 1915(h), I have attached to this document a “Prisoner Authorization”
           directing the facility where I am incarcerated to deduct the filing fee from my account in installments
           and to send to the Court certified copies of my account statements for the past six months. See 28
           U.S.C. § 1915(a)(2), (b). I understand that this means that I will be required to pay the full filing fee.

      2.   Are you presently employed?                     Yes                 No
           If “yes,” my employer’s name and address are:


           Gross monthly pay or wages:            Currently, PUA/UNEMPLOYMENT only.

           If “no,” what was your last date of employment?                    March 22, 2020

           Gross monthly wages at the time:

      3.   In addition to your income stated above (which you should not repeat here), have you or anyone else
           living at the same residence as you received more than $200 in the past 12 months from any of the
           following sources? Check all that apply.

           (a) Business, profession, or other self-employment                               Yes                     No
           (b) Rent payments, interest, or dividends                                        Yes                     No



      SDNY Rev: 8/5/2015
           Case 1:20-cv-04340-GBD-RWL Document 6 Filed 07/07/20 Page 2 of 2




       (c) Pension, annuity, or life insurance payments                                      Yes                   No
       (d) Disability or worker’s compensation payments                                      Yes                   No
       (e) Gifts or inheritances                                                             Yes                   No
       (f) Any other public benefits (unemployment, social security,
                                                                                             Yes                   No
           food stamps, veteran’s, etc.)
       (g) Any other sources                                                                 Yes                   No

      If you answered “Yes” to any question above, describe below or on separate pages each source of
      money and state the amount that you received and what you expect to receive in the future.

                         $15,000 annual sales from sales and consignment of art and other items.


      If you answered “No” to all of the questions above, explain how you are paying your expenses:

               Due to the pandemic, I am solely surviving from PAU and from credit cards and loans.

4.     How much money do you have in cash or in a checking, savings, or inmate account?

                 $7,249 thanks to back pay of PAU- my shelter has also pledged to cover the first three months of rent

5.    Do you own any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other
      financial instrument or thing of value, including any item of value held in someone else’s name? If so,
      describe the property and its approximate value:

                                                              No, 0.
6.    Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
      expenses? If so, describe and provide the amount of the monthly expense:

                                      $1550 approximate monthly expenses

7.    List all people who are dependent on you for support, your relationship with each person, and how
      much you contribute to their support (only provide initials for minors under 18):



8. Do you have any debts or financial obligations not described above? If so, describe the amounts owed
   and to whom they are payable:

                                         approx $10,000 in credit card debt

Declaration: I declare under penalty of perjury that the above information is true. I understand that a false
statement may result in a dismissal of my claims.
07/06/2020
Dated                                                              Signature
     Abraham Gross
Name (Last, First, MI)                                             Prison Identification # (if incarcerated)

                     C/o Horwitz 40 W 77 #10C , NY, NY, 10024
Address                                           City                              State            Zip Code
917 673 1848                                                      agross2@gmail.com
Telephone Number                                                   E-mail Address (if available)



                                                   IFP Application, page 2
